          Case 1:20-cr-00657-MKV Document 1 Filed 07/13/20 Page 1 of 5



Approved:
              V*·-
             JA OB R . FIDDELMAN
             Assistant United States Attorney

Before:      HONORABLE ROBERT W. LEHRBURGER
             United States Magistrate Judge
             Southern District of New York          20 MAG 7247
----------------------------------- -x
                                              SEALED COMPLAINT
UNITED STATES OF AMERICA
                                              Violation of 21 U.S . C.
                   - v. -                     § 846

OCHIABUTOR SORENSON ORUCHE, a/k/a             COUNTY OF OFFENSE :
"Sorenson Ochiabutor Oruche,"                 NEW YORK

                     Defendant.

----------------------------------- x
SOUTHERN DISTRICT OF NEW YORK,        ss:

            RAYMOND MCGRATH, being duly sworn, deposes and says that
he is a Special Agent with the Drug Enforcement Administration
("DEA" ) , and charges as follows:

                                  COUNT ONE
                            (Narcotics Conspiracy)

     1.    In or about June 2020, in the Southern District of New
York and elsewhere, OCHIABUTOR SORENSON ORUCHE , a/k/a "Sorens on
Ochiabutor Oruche," the defendant, and others known and unknown,
intenti onally and knowingly did combine , conspire, confederate,
and agree together and with each other to violate the narcotics
laws of the United States.

      2.      It was a part and an object of the conspiracy that
OCHIABUTOR SORENSON ORUCHE , a/k/a "Sorenson Ochiabutor Oruche ,"
the defendant , and others known and unknown, would and did
distribute and possess with intent to distribute a controlled
substance, in violation of Title 21, United States Code, Section
841 (a) (1) .

     3.   The  controlled   substance  that  OCHIABUTOR   SORENSON
ORUCHE , a/k/a  "Sorenson Ochiabutor Oruche ,"    the   defendant,
conspired to distribute and possess with intent to distribute was
one kilogram and more of mixtures and substances containing a
                                       1
       Case 1:20-cr-00657-MKV Document 1 Filed 07/13/20 Page 2 of 5



detectable amount of heroin , in violation of Title           21 ,    United
States Code , Section 841 (b) (1) (A) .

           (Title 21 , Un i ted States Code , Section 846.)

           The bases for my knowledge of the foregoing charge are ,
in part , as follows :

     4.     I am a Special Agent with the DEA, and I have been
personally involved in the investigation of this matter.       This
affidavit is based upon my personal participation in the
investigation , my examination of reports and records , and my
conversations with other law enforcement agents and other
individuals.    Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause , it does not
include all the facts that I have learned during the course of my
investigation .  Where the contents of documents and the actions,
statements , and conversations of others are reported herein , they
are reported in substance and in part , except where otherwise
indicated .

     5.   Based on my participation in this         investigation,
including my personal observations , my review of recordings and
law   enforcement   reports ,  draft   transcripts   of   recorded
communications , and my conversations with other law enforcement
officers, I have learned the following , in substance and in part:

          a.     Since 2019, the DEA has been investigating a drug
trafficking organization (" OTO " ) transporting heroin from an
overseas country ("Country - 1 " ) to the New York City area . In or
about late 2019 , foreign authorities intercepted a shipment of
approximate l y five kilog r ams of a substance that tested positive
for heroin , which the OTO intended to be transported to the New
York City area for sale to buyers and subsequent redistribution .

            b.   As part of that investigation , an undercover law
enforcement officer      ("UC - 1") has positioned himself as an
individual who has access to kilogram-level quantities of heroin
in New York City for sale to others for distribution. As part of
those undercover efforts , a phone number for UC - 1 has been provided
to various individua l s as a way for individuals looking to purchase
and redistribute heroin to contact UC - 1. UC - 1 has had several
telephone conversations with a suspected overseas member of the
OTO regarding that person ' s efforts to identify buyers for the
above - referenced five kilograms of heroin in New York City, and to
put such buyers in contact with UC - 1 for purposes of delivering
the heroin      (which , as described above ,    had in fact been
intercepted) .    While payment for the heroin was not explicitly
                                    2
       Case 1:20-cr-00657-MKV Document 1 Filed 07/13/20 Page 3 of 5



discussed on these calls , based on my training and experience, I
know that DTOs often arrange for payment for narcotics through
separate channels in order to reduce the possibility of law
enforcement detection and /o r interception .

           c.    As    part  of    these   undercover     efforts,    a
coconspirator not named herein ("CC - 1") provided UC - 1 with a phone
number ( "Phone - 1") and a certain password ( "Password- 1 " ) . Based
on my training and experience and the context of the communications
in which that information was provided , I believe that CC - 1 was
informing UC - 1 that an individual would shortly call UC - 1 from
Phone-1 and provide Password- 1 , which would indicate that that
individual was the person to whom UC - 1 should deliver the above-
described five kilograms of heroin.

           d.    Based on my review of business records provided by
the service provider for Phone - 1 , I have learned that Phone - 1 is
subscribed to in the name "Sorenson Oruche" at a particular address
in Houston , Texas. Based on my review of criminal history records,
I have learned that OCHIABUTOR SORENSON ORUCHE, a/k/a "Sorenson
Ochiabutor Oruche ," the defendant , has been previously convicted
of , among other things , heroin trafficking, for which the defendant
received a sentence of 145 months in or about 2008.

          e.     On or about June 16, 2020 , UC - 1 received an incoming
telephone call from Phone - 1 , which I believe , based on my
participation in this investigation, and as explained above,
indicates that the person using Phone-1 had been given UC - l ' s phone
number by a OTO associate who understood UC - 1 to be in possession
of the above - described heroin shipment in the New York City area .
The call was recorded by law enforcement . The person using Phone -
1 was later identified as OCHIABUTOR SORENSON ORUCHE, a /k/ a
"Sorenson Ochiabutor Oruche, " the defendant , as described herein.
The person using Phone - 1 identified himself as "Ochi " and stated ,
in substance and in part, that he was affiliated with CC - 1, that
he would call UC - 1 again the next day from another phone number to
arrange for a time to meet , and that he would be coming to New
York from Texas.     I believe that "Ochi " is a shortened, nickname
version of "Ochiabutor," one of ORUCHE ' s names.

           f.   Thereafter, communications between UC - 1 and ORUCHE
continued regarding arranging an in - person meeting at which ORUCHE
would pick up ten kilograms of heroin from UC - 1 . During the course
of those recorded communications , ORUCHE stated , in substance and
in part , that he was driving a silver Chevrolet Equinox from Texas
to New York .


                                    3
       Case 1:20-cr-00657-MKV Document 1 Filed 07/13/20 Page 4 of 5



           g.    On or about June 22, 202 0 , UC-1 sent ORUCHE a text
message containing a specific location in Manhattan at which the
meeting to conduct the heroin transaction would occur ("Location-
1" ) . Approximately 30 minutes later, a silver Chevrolet Equinox
with Texas license plates arrived at Location-1. At approximately
the same time, ORUCHE called UC-1 and stated, in substance and in
part, that he was parking his car at Location-1.      ORUCHE, who was
alone in the vehicle, exited his vehicle and met with UC-1.       The
meeting was observed by law enforcement and recorded.        UC-1 was
carrying a black bag containing ten one-kilogram bricks of sham
narcotics.    UC-1 stated to ORUCHE, in substance and in part, that
the bag contained "ten" and asked if ORUCHE wanted to open the bag
to confirm.    Based on my training and experience, I know that UC-
l's reference to "ten" was a reference to ten kilograms of drugs.
ORUCHE stated that he would open it in the car, took the bag from
UC-1, and reentered his vehicle with the bag.         Law enforcement
officers then detained ORUCHE. The ten sham kilograms of narcotics
were recovered from ORUCHE's vehicle.

          h.   Thereafter, ORUCHE was advised o f his Miranda
rights and agreed to speak with law enforcement. In substance and
in part, ORUCHE stated that a friend of his had told him that he
would be paid to drive from Texas to New York to pick up a package
and return with it to Houston, that he would then be provided with
contact information for a person to whom he would deliver the
package, and that he knew he would be picking up "five" to "ten,"
which he knew was a reference to narcotics.    ORUCHE also stated,
in substance and in part, that he had been given Password-1 t o
provide to UC-1 to confirm his identity.

                  [Remainder intentionally blank ]




                                    4
       Case 1:20-cr-00657-MKV Document 1 Filed 07/13/20 Page 5 of 5



     WHEREFORE , I respectfully request that a warrant be issued
for the arrest of OCHIABUTOR SORENSON ORUCHE , a / k / a "Sorenson
Ochiabutor Oruche, " the defendant , and that he be arrested and
imprisoned or bailed , as the     may be .




                           RA
                           Sp cial Agent
                           Drug Enforcement Administration


Sworn to me through the transmission of this
Complaint by reliable electronic means , pursuant to
Federal Rule of Criminal Procedure 4.1 , this
13th day of July , 2020




THE HONORABLE ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                    5
